DETAILED ACTION
Claims 1-28 are pending, and claims 1-6, 8, 10-12, and 14-28 are currently under review.
Claims 7, 9, and 13 are withdrawn.
Claims 15-28 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Amendment
The amendment filed 11/19/2021 has been entered.  Claims 1-14, and newly submitted claim(s) 15-28, remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 28 recites a bending capacity of 3 to 4, which is indefinite because it is unclear to the examiner as to what this feature specifically requires.  The only mention of bending capacity in the instant specification is [0076 spec.], which does not constitute a special definition, but merely teaches that a bending capacity of 1 is “low” and bending capacity of 5 is “very good” (emphasis added).  Since applicant provides no guidance or further description of what constitutes a “low” score or a “very good” score, it is unclear to the examiner as to what degree of bendability is required in the instant claim.  The examiner interprets the instant claim to be met by any degree or value of bendability that would have been considered to be desirable by one of ordinary skill absent an indication to the contrary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-6, 8, 10-12, and 14-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utsumi et al. (US 2003/0221752).
Regarding claim 1, Utsumi et al. discloses a cold rolled and annealed dual phase steel sheet [abstract, 0092, 0094]; wherein said steel sheet has a composition as seen in table 1 below [0028-0053].  Utsumi et al. further teaches a tensile strength of 780 to 1270 MPa, and a microstructure of ferrite and martensite with less than 10 percent of bainite [0002, 0055].  The examiner notes that the overlap between the disclosed steel composition, tensile strength, and microstructure of Utsumi et al. relative to that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Utsumi et al. does not expressly teach the claimed ratios of ferrite, martensite, and non-recrystallized ferrite.  However, the examiner submits that overlapping ratios of ferrite, martensite, and non-recrystallized ferrite would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. as will be explained further.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed microstructure by performing melting and casting on the claimed steel composition, slab reheating at above 1150 degrees C, hot rolling and finish rolling at above 850 degrees C, coiling at 500 to 570 degrees C, cold rolling, 
Utsumi et al. discloses an overlapping steel composition as explained above (see previous).  Utsumi et al. further discloses processing said steel by melting and casting, slab heating at 1050 to 1350 degrees C, hot rolling and finish rolling, coiling at less than 600 degrees C, cold rolling, annealing at 780 to 830 degrees C for 30 to 200 seconds, and subsequent quenching at a rate of 30 degrees C per second or higher which achieves martensite [abstract, 0082-0098].  The examiner submits that the overlapping processing parameters of Utsumi et al., especially the annealing and quenching, would have resulted in overlapping microstructures as would have been recognized by one of ordinary skill.  Since Utsumi et al. discloses an overlapping steel composition and overlapping processing parameters, the examiner submits that similar, overlapping amounts of ferrite, martensite, and non-recrystallized ferrite would have been expected or would have naturally flowed from the disclosure of Utsumi et al.  See MPEP 2112 & MPEP 2145(II).  The examiner particularly notes that the annealing and quenching of Utsumi et al. all fall within the disclosed annealing and quenching parameters of the instant specification above.  
The examiner’s above position is further bolstered by the similar mechanical properties disclosed by Utsumi et al. (ie. tensile strength, yield strength, etc.), which are directly affected by obtaining the claimed microstructure as disclosed by [0059, table4 spec.] and recognized by one of ordinary skill [table3].  In other words, since Utsumi et al. discloses overlapping mechanical properties, an overlapping microstructure of ferrite, martensite, and non-
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Utsumi et al. (wt.%)
C
0.055 – 0.095
0.08 – 0.2
Mn
2 – 2.6
0 – 3
Si
0.005 – 0.35
0 – 0.5
S
0 – 0.005
0 – 0.02
P
0 – 0.05
0 – 0.02
Al
0.1 – 0.3
0.001 – 0.15
Mo
0.05 – 0.25
0.05 – 1.5
Cr
0.2 – 0.5
0.05 – 1.5
Cr+2Mo
0 – 0.6
0.1 – 3
Ni
0 – 0.1
0
Nb
0.01 – 0.04
0 – 0.02
Ti
0.01 – 0.05
0 – 0.02
B
0.0005 – 0.0025
0 – 0.01
N
0.002 – 0.007
0 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 2-5 and 23-25, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of 
Regarding claims 6, 8, and 18-19, Utsumi et al. discloses the steel of claim 1 (see previous).  As stated previously, although Utsumi et al. does not expressly teach the further claimed microstructure amounts, these features would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 10, Utsumi et al. discloses the steel of claim 1 (see previous).  Utsumi et al. further discloses inventive examples wherein resulting yield ratios includes values of approximately 0.64 among others [table3].  Although the specific exemplary compositions are not currently relied upon, the examiner submits that this showing of data indicates that an overlapping yield ratio range is reasonably envisioned by Utsumi et al. as would have been recognized by one of ordinary skill.  Alternatively, although Utsumi et al. does not expressly a yield ratio as claimed, an overlapping yield ratio would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing parameters as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 11-12, Utsumi et al. discloses the steel of claim 1 (see previous).  Utsumi et al. further teaches galvannealing the steel sheet [0083].  The examiner notes that the recitation of “wherein the sheet is continuously galvanized…” is a product-by-process limitation which, upon further 
Regarding claims 14-15, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Utsumi et al. further overlaps with the instant claims.  See MPEP 2144.05(I).  Regarding the recitation of “consisting of…”, the examiner notes that the further inclusions of Ca and V are not essential to the basic steel of Utsumi et al. and are thus not required as would have been recognized by one of ordinary skill, which meets the close-ended scope of “consisting of…” [0048].  
Regarding claim 16, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned tensile strength range of Utsumi et al. further overlaps with the claimed tensile strength range.  See MPEP 2144.05(I).  Utsumi et al. further discloses inventive examples having elongation values of 11 to 15 percent, among others [table3].  Although the specific exemplary compositions are not currently relied upon, the examiner submits that this showing of data indicates that an overlapping elongation range is reasonably envisioned by Utsumi et al. as would have been recognized by one of ordinary skill.  Alternatively, although Utsumi et al. does not expressly an elongation value as claimed, an overlapping elongation would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing parameters as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 17, Utsumi et al. discloses the steel of claim 16 (see previous).  As stated previously, although Utsumi et al. does not expressly teach the further claimed martensite amount, overlapping martensite amounts would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing conditions of Utsumi et al. as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 20-22, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that instant claims are product-by-process claims which, upon further consideration, merely impart a microstructure as previously claimed [0058-0063, tables3-4 spec.].  See MPEP 2113.  Since an overlapping microstructure would have been expected or naturally flowed from the disclosure of Utsumi et al. as explained above, the examiner reasonably considers the steel of Utsumi et al. to meet the instantly claimed limitations absent concrete evidence to the contrary.  Nonetheless, Utsumi et al. further teaches annealing at 780 to 830 degrees C for 30 to 200 seconds, heating at a rate of 2 to 5 degrees C per second, and cooling at a rate of either: 1) 30 degrees C per second or 2) initially at 10 to 50 degrees C per second followed by 20 to 50 degrees C per second [0096-0099].  The examiner notes that the aforementioned parameters overlap with the instantly claimed parameters.  See MPEP 2144.05(I).
Regarding claims 26-27, Utsumi et al. discloses the steel of claims 1 and 25 (see previous).  The examiner notes that the disclosed C amount of Utsumi et al. is substantially close to the claimed C amounts such that prima facie 
Regarding 28, Utsumi et al. discloses the steel of claim 1 (see previous).  Although Utsumi et al. does not expressly teach a bending capacity as claimed, the examiner submits that an overlapping bending capacity would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing conditions of Utsumi et al. as explained above [0077-0079, tables3-4 spec.].  See MPEP 2112 & MPEP 2145(II).

Claims 1-6, 8, 10-12, and 14-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takagi et al. (US 2010/0132849).
Regarding claim 1, Takagi et al. discloses a cold rolled and annealed steel sheet [abstract, 0081-0082]; wherein said steel sheet has a composition as seen 
Specifically regarding the close amount of Cr disclosed by Takagi et al., the examiner considers the disclosed amount of “more than 0.5 weight percent Cr” of Takagi et al. to be substantially close to the claimed upper limit of 0.5 weight percent Cr as claimed such that similar properties would be present.  See MPEP 2144.05(I).  It is noted that both the instant specification and Takagi et al. teach controlling Cr to control the mechanical properties (ie. hardness, elongation), wherein similar mechanical properties are expressly achieved by both the instant specification and Takagi et al. as stated previously [0043 spec. & 0037, respectively].  The instantly claimed Cr amount is further only limited to reduce monetary cost rather than actually affecting any significant steel properties [0043 spec.].  Thus, the examiner submits that the disclosed Cr amount of Takagi et al. is substantially close to the claimed Cr amount such that prima facie obviousness still exists because similar properties (ie. mechanical properties) are present.  See MPEP 2144.05(I).  
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Takagi et al. (wt.%)
C
0.055 – 0.095
0.05 – 0.12
Mn
2 – 2.6
2 – 3.5
Si
0.005 – 0.35
0.01 – 0.35
S
0 – 0.005
0.0001 – 0.003
P
0 – 0.05
0.0001 – 0.02
Al
0.1 – 0.3
0.005 – 0.1
Mo
0.05 – 0.25
0.01 – 0.5
Cr
0.2 – 0.5
0.5 – 2
Cr+2Mo
0 – 0.6
0.51 – 2.5
Ni
0 – 0.1
0 – 0.4
Nb
0.01 – 0.04
0.01 – 0.08
Ti
0.01 – 0.05
0.01 – 0.08
B
0.0005 – 0.0025
0.0001 – 0.003
N
0.002 – 0.007
0.0001 – 0.006
Fe & Impurities
Balance
Balance


Regarding claim 2, Takagi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the disclosed Al amount of Takagi et al. is substantially close to the claimed Al amount such that prima facie obviousness still exists.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.02 weight percent Al would have any patentably 
Regarding claims 3-5 and 23-27, Takagi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Takagi et al. further overlaps with and is close to the claimed compositional ranges for similar reasons as stated above, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 6, 8, and 18-19, Takagi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned microstructures of Takagi et al. further overlaps with the instant claims.  See MPEP 2144.05(I).  Specifically regarding the limitation that all of the ferrite is recrystallized ferrite, since Takagi et al. expressly teaches away from non-recrystallized ferrite as explained above, the examiner submits that all of the disclosed ferrite of Takagi 
Regarding claim 10, Takagi et al. discloses the steel of claim 1 (see previous).  Takagi et al. further discloses inventive examples wherein resulting yield ratios includes values of approximately 0.7 among others [table9].  Although the specific exemplary compositions are not currently relied upon, the examiner submits that this showing of data indicates that an overlapping yield ratio range is reasonably envisioned by Takagi et al. as would have been recognized by one of ordinary skill.  
Alternatively, although Takagi et al. does not expressly a yield ratio as claimed, an overlapping yield ratio would have been expected to be present or would have naturally flowed from the disclosure of Takagi et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Takagi et al. discloses an overlapping steel composition and microstructure as stated above.  Thus, one of ordinary skill would have recognized that overlapping mechanical properties, which directly correspond to the steel composition and microstructure, would have also been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 11-12, Takagi et al. discloses the steel of claim 1 (see previous).  Takagi et al. further teaches galvannealing the steel sheet [0002-0003].  The examiner notes that the recitation of “wherein the sheet is continuously galvanized…” is a product-by-process limitation which, upon further consideration, merely imparts a structure of a galvanized surface.  See MPEP 
Regarding claims 14-15, Takagi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Takagi et al. further overlaps with and is close to the instant claims as explained above.  See MPEP 2144.05(I).  Regarding the recitation of “consisting of…”, the examiner notes that the further inclusions of Ca, V, REM, etc. are not essential to the basic steel of Takagi et al. and are thus not required as would have been recognized by one of ordinary skill, which meets the close-ended scope of “consisting of…” [0045-0051].  
Regarding claim 16, Takagi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned tensile strength range of Takagi et al. further overlaps with the claimed tensile strength range.  See MPEP 2144.05(I).  Takagi et al. does not expressly an elongation value as claimed.  However, Takagi et al. discloses an overlapping steel composition and microstructure as stated above.  Thus, one of ordinary skill would have recognized that overlapping mechanical properties (ie. elongation), which directly correspond to the steel composition and microstructure, would have also been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 17, Takagi et al. discloses the steel of claim 16 (see previous).  The examiner notes that the aforementioned microstructures of Takagi et al. further overlaps with the instant claim.  See MPEP 2144.05(I).
Regarding claims 20-22, Takagi et al. discloses the steel of claim 1 (see previous).  The examiner notes that instant claims are product-by-process claims which, upon further consideration, merely impart a microstructure as previously claimed [0058-0063, tables3-4 spec.].  See MPEP 2113.  Accordingly, Takagi et al. discloses overlapping microstructures as stated previously, such that the structure imparted by the instant product-by-process limitations are reasonably considered to be met (see previous).  See MPEP 2113.  Nonetheless, Takagi et al. further teaches annealing at 750 to 900 degrees C for 10 to 500 seconds, heating at a rate of 0.1 to 10 degrees C per second, and cooling at a rate of 1 to 30 degrees C per second [0065-0070].  The examiner notes that the aforementioned parameters overlap with the instantly claimed parameters.  See MPEP 2144.05(I).
Regarding 28, Takagi et al. discloses the steel of claim 1 (see previous).  Takagi et al. further teaches excellent bendability, which reasonable meets the instant limitation as interpreted above.  Alternatively, the examiner notes that the claimed bending capacity is achieved by meeting the claimed steel composition and microstructure [tables3-4 spec.].   Accordingly, since Takagi et al. discloses an overlapping steel composition and microstructure as stated above, one of ordinary skill would have recognized that an overlapping bending capacity would have also been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).

Response to Arguments
The previous rejections over Imawa et al. have been withdrawn in view of applicants’ amendments and remarks.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734